Citation Nr: 0513067	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  99-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of Vincent's 
angina (trench mouth), including missing teeth for purposes 
of establishing eligibility for outpatient dental care under 
38 C.F.R. § 17.161 (2004).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to May 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA) which found that a claim 
of entitlement to service connection for trench mouth 
residuals was not well grounded.

In July 2000, the Board reversed the well grounded finding 
and remanded the case to the RO for further development.  In 
September 2003, the case was remanded to provide the veteran 
with notice of the development that had been undertaken 
directly by the Board.  In June 2004, the case was remanded 
correct a procedural defect.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.

This matter was remanded by the Board to the RO in June 2004 
so that additional development actions could be accomplished, 
including notice to the veteran of the old and new laws and 
regulations governing claims for dental treatment in a 
supplemental statement of the case.  The old regulations are 
found at 38 C.F.R. §§ 3.382, 4.149 (1998).  The new laws and 
regulations are found at 38 U.S.C.A. § 1712 (West 2002) and 
38 C.F.R. §§ 3.381, 4.150, 17.161, et al. (2004).  It is 
apparent that the above development has not been completed, 
and that the February 2005 supplemental statement of the case 
is particularly deficient.  Accordingly, this case must again 
be remanded.  

Accordingly, the case is once again REMANDED to the RO for 
the following actions:  

The RO should readjudicate the appealed 
claim on the merits.  Consideration must 
be made as to the applicability of the 
old and new criteria for service 
connection for dental treatment.  If the 
determination remains adverse, the 
veteran and his representative must be 
provided a supplemental statement of the 
case that includes a summary of any 
additional evidence submitted, applicable 
laws and regulations including the old 
regulations found at 38 C.F.R. §§ 3.382, 
4.149 (1998), and the new laws and 
regulations are found at 38 U.S.C.A. § 
1712; 38 C.F.R. §§ 3.381, 4.150, 17.161, 
et al., and the reasons for the decision.  
They should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

